Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3, 5-9 and 11-23 drawn to a breaching device.
Group II, claims 23, drawn to a breaching kit.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, the breaching device depicted in Figs. 1, 2 and 4-6 and any of claims 3, 5-9 and 11-23 that are specific thereto. 
Species B, the kit comprising multiple breaching devices as depicted in Fig. 3, and any of claims 3, 5-9 and 11-23 that are specific thereto.
Species C, the kit comprising multiple breaching devices as depicted in Fig. 7, and any of claims 3, 5-9 and 11-23 that are specific thereto.
Species D, the breaching device depicted in Figs. 8a, 8b and 8c, and any of claims 3, 5-9 and 11-23 that are specific thereto.
Species E, the breaching device depicted in Figs. 9 and 10, and any of claims 3, 5-9 and 11-23 that are specific thereto.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of, “the body including a tamping material formed of silicone gel and configured to reflect an explosive force directed away from the target surface towards the target”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Murray et al. (US 8,146,503 B2) and Shah et al. (US 2007/0089595 A1).
see at least Figs. 5, 5A, & 6; col. 4, lines 37-54; col. 5, lines 13-22 and 44-46; col. 6, lines 19-31; col. 6, line 56 – col. 7, line 3; and col. 7, lines 12-28) a body having a target surface configured to face a target to be breached and a backing surface opposite the target surface, the body including a tamping material formed of gel and configured to reflect an explosive force directed away from the target surface towards a surface of the target.  Murray et al. does not specifically disclose that the gel used as the tamping material can be a silicone gel.
Shah et al. disclose the use of silicone gel as a tamping agent in the third layer 314 (see at least Fig. 3) of the armor housing 208, the silicone gel “stopping blast fragments” (see at least paragraph [0035]).
In view of Shah et al., to select silicone gel as the gel material for the Murray et al. tamping material, would have been an obvious choice of a tamping gel material available to one of ordinary skill in the art before the effective filing date of the invention, Shah et al., demonstrating the prior art effective use of silicone gel in stopping blast fragments from penetrating a body.  Therefore, using silicone gel as a tamping material is not a special technical feature as it does not make a contribution over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 26874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JAMES S BERGIN/Primary Examiner, Art Unit 3641